Claims 17, 19 to 25, 36 to 38, 40 and 41 are allowable. Claims 28 to 32 and 34, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and II, as set forth in the Office action mailed on 4/20/20, is hereby withdrawn and claims 28 to 32 and 34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: In view of applicants’ amendment and the remarks dated 2/18/22 the instant claims are neither taught nor suggested by the prior art.  Applicants’ amendment overcomes the rejection under 102/103 for reasons of record.  Regarding the question of  obviousness for claim 17 (as the limitation of claim 39 previously held to be obvious has been introduced into independent claim 17) the Examiner relies on applicants’ comments dated 2/18/22 in establishing non-obviousness.  In addition to those points the Examiner adds the following comments, further establishing non-obviousness.
	The claims require a large degree of selection to arrive at the specific claimed composition.  
	While the Examiner had previously referred to paragraph 47 as teaching mono-mers that could “make up” the extra amount of monomer required to arrive at 30 to 45 wt% dispersing monomer, many of these monomers are tri- or tetra- functional, such that one must pick and choose to arrive at monomers that meet the requirement of the claimed dispersing monomer.  In the absence of any suggestion by Lyons et al. as to why these monomers are added, there is no real to motivation to adjust the amount and 
	Furthermore one must select a nanoparticle zirconia filler in the particular amount from the breadth of the teachings in Lyons.  Note that the working examples all use silica such that zirconia is not a preferred filler. One must also select from a wide weight range to arrive at the claimed amount.  
	Moreover, while the claims do not have a specific weight requirement for the polyene/polythiol monomer system, the amounts of filler and dispersing monomer is at least 50 wt% such that one must also select from a variety of possible weight amounts of the thiol-ene material to arrive at an amount within the breadth of the claims.
	While one could consider each of these variables individually as being obvious, there is nothing that comes from the teachings in Lyons et al. that would lead the skilled artisan to select each variable in combination to arrive at the claimed composition.  This is true particularly in view of the fact that the claims have a particular haze requirement and must form a transparent optical material (when cured).
	To this end, note that the haze measurement in Table 4 of Lyons et al. is not taken at 545 nm such that it is unclear if these haze values correspond to the claimed haze requirement.  Applicants’ specification shows that haze varies greatly at different nm.  Also, while Table 4 shows transmission, there is nothing that specifically teaches that the composition is transparent, as required by the claims.  The body of Lyons et al. is silent as to haze and transparency such that there is nothing that would lead the skilled artisan to select from the teachings therein components that would lead to these two physical property limitations of the claimed composition or to adjust and/or optimize these properties. 
	Again these comments are to supplement those provided by applicants which provide additionally reasons for allowance.  An updated review of the prior art failed to reveal any new, pertinent, references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/12/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765